Title: Gideon Fitz to Thomas Jefferson, 1 November 1809
From: Fitz, Gideon
To: Jefferson, Thomas


          
            Sir, Opelousas Church November 1st 1809.
            My personal acquaintance with you and the kind attention you have been pleased to bestow on me in my outsetting in life is my apology for the freedom I take in offering you the following remarks.
            This is the third letter I have ventured to trouble you with relative to the adjustment of the land claims in this country.—It is with diffidence I write it, though I have long been convinced, that it is proper to give you such information as is contained in some parts of it.
            Since about the middle of September last the business of the Board of Commissioners has ceased altogether.—Mr Cocke is gone to his family on the sea shore near new Orleans, and told me he should probably resign his Office here, and either accept of an apointment that governor Claiborne had offered him, or return with his family to Kentucky. Colonel Tompson is attending the courts in the different districts of the territory, and Mr Garrat waiting his return. The clerk of the Board Coln. Tompsons Son, is also clerk of the Court, and when the Court is sitting here, the Register, the clerk of the Board, and the translator are all engaged in Court and Completely puts a stop to the business in the land office.—And if the Register attends the Courts as they occur, he must inevitably neglect the land office at nearly six months in the year. The inhabitants in this quarter so far as my acquaintance and observation extends are exceedingly desirous that the adjustment of the claims should progress with all possible speed. Some of them think hard of the Union of the offices of Judge and Register in the same person; it is evident to all that no one person can perform the duties of tho both one of those offices, without neglecting the other. It seems too to create an idea among the inhabitants, that the government is very easy about the landed property in the country which is so interesting to them. Many persons are desirous to improve land which they claim by settlement but are detered from it on account of their claims being undecided on.
            It appears there are some who think the Commissioners have power to take away their claims, and it is often reported that the Americans mean ultimately to deprive the french of their lands altogether. Such reports, though in themselves inconsistent, nevertheless serve in some degree to fan the flame of prejudices. I have been frequently told, that some of those who have not entered their claims, now rejoice at their good fortune in not having placed them out of their controul. Many are becoming solicitous that for fear their title papers in the land office should get destroyed by fire or other accident, for they are kept where there is but little security for them.—The delay also opens a door for speculation. There is actually much inconvenience felt in making transfers while the titles remain undecided on, for the purchaser is seldom satisfied without a warranty deed, which the seller is seldom willing to give. The Commissioners have also set out upon one principal which will certainly be productive of great delay and trouble both to themselves and the claimants, and which if not relinquished, will in the opinion of many here, render the adjustment of the claims impracticable in many cases, for they require of the claimant to prove all the different transfers, which may have taken place in the tract claimed. This in a Country where the people so generally are illeterate, and where hundreds of sales have taken place, perhaps, without the script of a pen, and where the seller has long ago left the country, renders it now impossible for the claimant to adduce such testimony. I have heard of several claims in this situation which the commissioners have laid over, though the title in it self appears to be good, and is sufficient to show that the land has been properly granted by the former government.
            This scroupulous scrupulous mode of investigating the titles of land here is already considered as a hardship by a people whose rights in this respect have been secured to them by treaty, in a part of the country too where fraud or speculation has been hardly known. Another consideration in favor of the claimants, and which might serve at once to establish the usages and customs of the spanish government, is the encouragement held out at all times by that government, for the settling of their public land.
            It was also an established rule that no person should come into the country without a pasport, or permission; therefore it is evident that if a person got foot-hold in the country at all it must have been with the permission of the government, if and if he made a settlement it must necessarily have been done with the Consent of the government in some shape or other, and under a belief that land would be granted in a formal manner whenever it might be found convenient to make formal application for it. I have heard it remarked that an application of this sort has scarcely ever been known to fail of success. It is certainly the interest and an object with the American government to forward the settling of this country, as well as to quiet the minds of the original inhabitants, by confirming them in their rightful & equitable claims as early and with as little inconvenience to them as possible, and thereby secure their confidence & attachment to the Common interest & welfare of the country. In the adjustment of the claims it is no doubt the wish of government to keep down fraud & speculation, such as antedated titles &c. but where it seems so well understood as it is generally in this country, that little or nothing of this nature exist it seems unnecessary to put every individual to the great inconvenience of trying to prove all the transfers which may have taken place in the tract he claims, and that they were just and legal. It is thought sufficient on the part of the claimant to shew that the tract claimed has been fairly granted, that it has not been forfeited nor abandoned, and that the government can have no claim on it. From every consideration I would give it as my humble opinion that the government could not do better than to pass an act confirming every individual in his claim, for which a notice or title papers have been filed in the registers office, except such as may appear evidently fraudulent or unfounded, and such as are to be reported to Congress for their determination. The claimants should be required to point out the boundaries of their respective tracts, that the lines and corners may be established, and the vacant land ascertained. In clashing claims it should be the duty of the Board to examine the titles and give their opinion as to the best right:—If the clai parties should be dissatisfied with such opinion and could not be brought to a compromise, or settlement they could then have their choice to settle it in a Court of law, or otherwise.
            In cases of very large tracts and those derived from Indians, and land claimed by indians & such like, might be reported to congress with a statement of the circumstances and testimony relative thereto, for their determination thereon. Thus I think the adjustment of the claims might speedily take place, with little trouble or expense. It would set the minds of the people at rest and satisfy them that the government wished nothing else than to keep down fraud. If by this summary mode of decision the government a few claims should be allowed whose title did not appear very clear the evil would be far less than to pursue a close scrupulous mode of investigation in which years uppon years will elapse before the business be brought to a close. The tracts generally are small. For want of information relative to the situation of the claims, I believe some instances have happened in which the Board have unnecessarily spent some time, and several claimants put to the inconvenience of proving the validity of the their titles, whose tracts are parts of a large grant, the title of which has been long ago perfected. Thus for want of a knowledge of the relative situation of the tracts claimed, the commissioners and claimants are subjected to this kind of inconvenience. Another reason why the commissioners should have a knowledge of the shape & situation of such tracts as they are to decide on, is that imposition may be avoided
            I think I recollect an instance on the Tombigbee river, where a person claiming 640 acres by settlement laid out his tract seven miles in length on the river bank, though the low ground at that place was nearly wide enough to have got the quantity of acres in a tract but little longer than wide. In the Mississippi territory the law, I believe, did not authorise the Board to have surveys made for their information.
            The Board east of Pearl river ardently wished for such authority; and to supply the defect as much as possible, got several surveyors there to lay the plats down in a connected form as well as the nature of the case would admit of, which was of much service to them; but those surveys were very inaccurate, which has since occasioned some inconvenience.
            The Board west of Pearl river, I think consulted Mr Gallatin on the subject, and with the concurrence of his Opinion, they caused a great number of surveys to be made, especially where the claims did, or were likely to clash; but in this territory the Board have objected to have a single line run, though the claimants themselves, in some instances have solicited it, and the law has authorised it to be done.
            It is the opinion of several persons of experience in this Country, that the government has set out on a wrong plan for adjusting land claims; and indeed the practise of it in the pa Mississippi territory shews it to be the case: for the business has been uniformly begun where it should end. Both in the Mississippi territory, and in this, Commissioners have been appointed to investigate the titles before the necessary information for that purpose could be obtained. In the Mississippi territory, the commissioners found it necessary in many cases to wait for such information as the surveys would afford; and in this territory the commissioners acknowledge that such information is so necessary that they cannot consistently decide without it. From what I have seen of the business I am clearly of opinion, that, if the country where land claims are to be adjusted was first laid out into regular Townships & Ranges, and an accurate map made of the claims in each seperate Township before the Commissioners were appointed, that the whole business of adjusting the claims might be done with much greater ease, and with half the expense which has, & will attend the mode now in practise.
            If the surveys were first properly made and connected, it would enable the Commissioners to issue their certificates in conformity with such surveys, and thus any misunderstanding afterwards might be avoided; but where the Board issue their certificates and merely confirm the claim without specifying or knowing its shape or situation it must afterwards be left to the claimant to point it out, and the business then seems to be as indefinite & unsettled as it was at first. The law has provided that the Surveys shall be made “agreeable to the true intent and meaning of the Commissioners certificates,” and therefore those certificates should be made out in a manner that would admit of no doubt as to their true meaning.—And where the expense of making the necessary surveys before the claims are decided on, cannot cost the government, or the claimant one cent more than it will afterwards, and so many advantages are to be derived from it, and not one objection against it, it seems unaccountable why the opposite course should be prefered, and the making the proper Surveys put off for the last thing to be done. Where the Commissioners are fully authorised as they are here, to decide on claims agreeable to the customs and usages of the spanish government, and where the general policy and customs of that government are so well established & understood as they are here, it seems astonishing that the Commissioners should yet be at a loss how to proceed, and to remain in fact, years nearly, without doing any thing. It appears almost impossible that the laws on this subject could be made more favorable either as respects the commissioners or claimants.—However, without further speculation on the subject, I will venture to say, that I have seen too much business of this nature transacted in the Mississippi territory, and by a person of talents and industry, not to know that the time actually employed by the Board here, in the land office is not sufficient to enable them to accomplish the business of their appointments in several years to come, even if there were nothing to do but to examine the title papers, and write certificates.—In this matter I sh surely cannot be mistaken.
            I will further mention to you, that it has come to my knowledge that Mr M,Gruder has been applied to by a respectable farmer of this neighbourhood to draw up a statement, to be signed by the inhabitants generally, setting forth the many disadvantages and inconveniences flowing from the delay in the adjustment of the land claims.—That the great scrupulosity evinced by the Board in the investigation of transfers, is for good reasons, unnecessary, and exceedingly inconvenient, and that the inhabitants generally are becoming solicitous about the safety of their title papers, and that they are very desirous to know the fate of their respective claims, whether they can be confirmed or not. I have been asked to do the same thing, and from what I have heard from good authority, I feel no hesitation in saying to you, that I am of opinion, the inhabitants of this country will not rest silently on this subject a great while longer.
            For my own part I think it best to give you this information, that it may privately find its way to a source from whence a remedy can come without further inconvenience.
            It appears to th be entirely the opinion of the Board, and is well understood here, that three years will be the shortest time in which their business will close—indeed a longer time is sometimes mentioned; and therefore I calculate, that the cases to be reported to congress for their determination, will take up another year; then eighteen months more will be necessary to complete the surveys south of red river, making in all five years and six months yet to come before the public land can be offered for sale; which calculation, I think may be made to a complete certainty, unless a total change of circumstances takes place. That the principal persons concerned in the adjustment of the claims, should be so connected & highly interested in the number of suits in the courts of law, is in the opinion of some here a circumstance, which in the end, will be more unfortunate to this country than all the delay which it has or may occasion in the adjustment of the claims before the Board.
            I am Sir, With great respect your Obedient Humbl Servant. Gideon Fitz
          
          
            P.S. I will mention one species of speculation, or traffick in land here, a case of which has lately occured.—A person lately from the United States wanting to purchase land, met with a man who offered a tract which he claimed by settlement, and went to the Registers office, where he satisfied the purchaser that the proof in support of the claim was sufficient to establish it; and consequently the land was purchased.—My informant says it is known to him that the land is covered by two other claims, both of a superior nature. This sort of imposition purchasers will be liable to, and without any means of avoiding it so long as the surveys remain unconnected. The consequence will tend to involve innocent persons, and the inhabitants into vexatious & expensive litigation, which in any country is an unfortunate thing; but where the result is so extremely expensive & uncertain, and which must continue to be so while in this country while the society is in its present state, it cannot be too much guarded against by the general government; and I think it much to be regreted that that every proper means has not been resorted to, to prevent this great evil as much as possible.
            To give you an idea of the general mode practised in laying out land under the spanish government in this country, I give the following representation which I take from the tract of land I live on, and some others adjoining.—
            The tract A, is laid out by measureing the dotted line BC, for the front,—at each extremity of which a post is set, and on the direction of the side lines two others are set,  one on each side line about the width of an arpent a square arpent from the others towards the Bayaus, as at D & E, which in general is at the margin of the woods & prairie some distance from the Bayau.—The plot is then made out without any further measurement, and an imaginary representation made of the shape of the Bayau for the front of the tract.—The other tracts are laid out in the same manner on another Bayau, and when the lines come to be extended are found to intersect as above represented. Many instances of this kind have come to my knowledge, and I have no doubt but there are some hundreds of the same sort, yet totally unknown even to the owners of the lands. When an american purchases land, it is common for him to have a warranty deed made for so much land as is contained within such bounds as are mentioned, and are represented in the plot, and whenever a connected plot of the claims be completed and such purchaser shall find that a great portion of his claim is covered by a title of superior dignity, it may be expected that he will then call on the seller for indemnification, which if refused upon any grounds, will probably lay the foundation of a law suit—And indeed in all other cases of interferences where the parties may think there is any advantage to be had in law, it is to be expected that suits will be instituted. For these and many other reasons, it has long been my opinion that the claims in the whole country, should have been properly surveyed, & connected in a map as early as possible, and by all means before they were decided on by the Commissioners. Every days delay in the accomplishment of this business is giving opportunities for sowing the seeds of litigation. Land is every day augmenting in value, and with it every inducement for contention.—Deaths and removals among the inhabitants daily lessens the means of procuring proof for establishing the validity of claims, and therefore I think that every day the business is unnecessarily delayed is peculiarly injurious to the interest of the general government, and highly derogatory to the future peace and welfare of this invaluable country.
             G. F.
          
        